Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 Claims 28-49 are new and are pending. 

Response to the arguments and the amendment:-
Claim Rejections - 35 USC § 103
The rejection was made on claims 2-5, 7-11, 15, 18, 24 and 26 over WO2016/083433 (US 10,308,634) to Bothe et al. The rejection has been cancelled over these cancelled claims, however now the new claims 28-49 are included in this rejection. 
Applicants have submitted some references as exhibit. 
They argue that these references, one to Amina Elsner, which discusses the Fredrick Banting and Charles Best in 1921 though test on dogs discovered the insulin therapy for diabetes. If they would have tested on pigs, it would not have worked. 
This argument is not convincing. It is within the scope of routine experimentation to try drugs on different animals.  It is known that all drugs do not behave in the same some are effective in animals as well as humans and some  may be effective only in animals. There are animal trials 
Even in KSR v Teleflex.  There is motivation and it is obvious to try. There is some predictability of success. 
Applicants argument are not convincing. 
With regards to the term Prophylaxis/prevention , applicants argue that in the field of inflammatory conditions “prevention” is acceptable. 
For e.g. Canine distemper encephalomyelitis (CDE) is a CNS inflammatory disorder. This disorder cannot be prevented. 
Yes once they have inflammation the condition of “inflammation “ can be treated. 
So a general statement of  preventing inflammation disorders  is not enabled. 
Allergic reactions can be prevented but not inflammatory disorders. 
The rejection over  the term is maintained as the arguments are not persuasive. 
Double Patenting
The ODP rejection over US 10,308,634 is maintained. 
The rejection over US 10,793,545  in view of Patty Khuly  and also rejection  over US 10, 501,437  in view of Patty Khuly  are maintained. 
All three ODP rejections are maintained. 
Applicants have argued them together. 
The examiner does not find these arguments convincing. It is routine to test drugs in different animals and humans.  If it works on one, then it is obvious to try on other animals such as dogs, mice, cats. Etc. A person of skill in the art would be find it obvious to try and there is some predictability of success. 

KSR v Teleflex 2007  Rationales. 
The references disclose the compound to treat inflammatory diseases / allergic disorder such as COPD. It is routine to try  drugs on various animals such as dogs , cats, mice, guinea pigs etc.
Therefore one of skill in the art would have been motivated to use the same compound to treat allergic disorders in animals. Such as a dog, cat, cattle or a pig.  
 The rejections are maintained. 
Conclusion
Claims 28-49 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



July 2, 2021.